Citation Nr: 0623108	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  04-25 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability, asserted to be 
secondary to the service-connected residuals of a medial 
meniscectomy of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Berlin, Law Clerk




INTRODUCTION

The veteran had active duty service from December 1972 to 
August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO determined 
that new and material evidence had not been received 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a low back disability as secondary to 
service-connected residuals of a left knee meniscectomy.  
During the current appeal, the veteran submitted additional 
evidence.  A subsequent rating decision dated in September 
2004 determined that the veteran's submission was new and 
material evidence sufficient to reopen his claim.  

Although the RO has reopened the previously denied claim for 
service connection for a low back disability as secondary to 
a service-connected disability of residuals of a left knee 
medial meniscectomy, the Board is required to address that 
particular issue (e.g., the new and material claim) in the 
first instance.  The Board has the jurisdiction to address a 
new and material issue and to reach the underlying de novo 
claim.  If the Board determines that new and material 
evidence has not been received, the adjudication of the 
particular claim ends, and further analysis is neither 
required nor permitted.  Any decision that the RO may have 
made with regard to a new and material claim is irrelevant.  
Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 
265 F. 3d 1366, 1369 (2001) (which holds that the statutes 
make clear that the Board has a jurisdictional responsibility 
to consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Thus, despite the fact that the 
RO in the present case has already determined that new and 
material evidence sufficient to reopen the veteran's 
previously denied claim for service connection for a low back 
disability as secondary to service-connected residuals of a 
left knee meniscectomy has been received, the Board will 
proceed, in the following decision, to adjudicate this new 
and material issue in the first instance.  

Also, as the Board will discuss below, the reopened claim of 
entitlement to service connection for a low back disability 
as secondary to service-connected residuals of a left knee 
medial meniscectomy will be addressed in the REMAND portion 
of the decision below and is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.	In a July 1984 decision, the RO denied service connection 
for a low back disability as secondary to his service-
connected residuals of a left knee medial meniscectomy.  
Following receipt of notification of the decision, the 
veteran did not initiate a timely appeal of the denial.  

2.	The evidence received since the July 1984 rating decision 
raises a reasonably possibility of substantiating the 
veteran's claim for service connection for a low back 
disability as secondary to service-connected residuals of 
a left knee medial meniscectomy.


CONCLUSIONS OF LAW

1.	The RO's July 1984 denial of service connection for a low 
back disability as secondary to service-connected 
residuals of a left knee medial meniscectomy is final.  
38 U.S.C. § 4005 (West 1982); 38 C.F.R. §§ 3.104, 19.117, 
19.129, 19.192 (1984) (currently 38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005)).  

2.	The evidence received since the RO's July 1984 
determination is new and material, and the claim for 
service connection for a low back disability as secondary 
to the service-connected residuals of a left knee medial 
meniscectomy is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied with regard to the veteran's claim to reopen the 
previously denied issue of entitlement to service connection 
for a low back disability as secondary to the service-
connected residuals of a left knee medial meniscectomy in the 
present case, the Board concludes that the new law does not 
preclude the Board from adjudicating this claim.  This is so 
because the Board is taking action favorable to the veteran 
with regard to this issue, and a decision at this point poses 
no risk of prejudice to him.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

Analysis

According to the relevant evidence available at the time of 
the July 1984 decision, service medical records were negative 
for complaints of, treatment for, or findings of a low back 
disability.  Post-service medical records reflect treatment 
for, and evaluation of, a low back disorder characterized as 
chronic low back pain, L4-L5 radiculopathy, and bilateral L5 
nerve root compression.  

In July 1984, the Montgomery RO considered these in-service, 
and post-service, medical records and determined that they 
did not provide any "basis for . . . reversing the prior 
denial of service connection for [the veteran's] back 
condition."  In particular, the RO concluded that the 
evidence of record did not support the finding that the 
veteran's service-connected left knee disability caused, or 
in any way contributed to, his low back disorder.  
Consequently, the RO denied service connection for a low back 
disability as secondary to service-connected residuals of a 
left knee medial meniscectomy.  

Following receipt of notification of the July 1984 decision, 
the veteran did not initiate an appeal of the denial of his 
claim for service connection for a low back disability as 
secondary to the service-connected residuals of a left knee 
medial meniscectomy.  Consequently, the Montgomery RO's July 
1984 denial of this issue is final.  38 U.S.C.A. § 4005 (West 
1982); 38 C.F.R. §§ 3.104, 19.117, 19.129, 19.192 (1984) 
(currently 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005)).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (2005).  The 
regulation regarding new and material evidence was amended.  
See 38 C.F.R. § 3.156(a) (2005).  The amendment to 38 C.F.R. 
§ 3.156(a) applies only to claims to reopen finally decided 
issues which were received on or after August 29, 2001.  The 
veteran's request to reopen his claim for service connection 
for a lower back disability as secondary to the service-
connected residuals of a left knee medial meniscectomy in the 
present case was filed in June 2003.  Therefore, the amended 
regulation applies.  

The revised version of 38 C.F.R. § 3.156(a) defines new and 
material evidence as existing evidence not previously 
submitted to agency decisionmakers that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  It 
cannot be cumulative or redundant, and it must raise a 
reasonable possibility of substantiating the claim.  In 
deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  

At the time of the July 1984 rating action, there was no 
competent evidence associating the veteran's chronic low back 
disability to his service-connected residuals of a left knee 
medial meniscectomy.  The additional records received since 
that prior decision include competent evidence of treatment 
for, and evaluation of, moderate spinal stenosis at L3-L4, 
severe spinal stenosis at L4-L5, left L4-L5 lumbar 
radiculopathy, degenerative disc disease, and low back pain.  
Significantly, the additional records also provide evidence 
relating the veteran's low back disability to his service-
connected residuals of a left knee medial meniscectomy.  
Specifically, private medical records dated in July and 
August 2003 include an orthopedic surgeon's medical opinion 
that the veteran's service-connected residuals of a left knee 
medial meniscectomy have caused him to develop a persistent 
limp, which, in turn, has contributed to his low back 
disability.  

This medical evidence is clearly probative because, for the 
first time, competent medical evidence of a nexus between the 
veteran's low back disability and his service-connected 
residuals of a left knee medial meniscectomy has been 
presented.  The Board must conclude, therefore, that the 
additional evidence received since the prior final denial of 
service connection for a low back disability as secondary to 
service-connected residuals of a left knee medial 
meniscectomy in July 1984 raises a reasonable possibility of 
substantiating the issue.  See, 38 C.F.R. § 3.156(a) (2005).  
This additional evidence is, therefore, new and material, as 
contemplated by the pertinent law and regulations, and serves 
as a basis to reopen the veteran's claim for service 
connection for a low back disability.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2005).  


ORDER

As new and material evidence has been received, the claim for 
service connection for a low back disability as secondary to 
the service-connected residuals of a left knee medial 
meniscectomy is reopened.  To that extent, the appeal is 
granted.  


REMAND

VA is required to provide the veteran with a medical 
examination when there is medical evidence of a current 
disability and evidence that the disability or symptoms may 
be associated with the veteran's active military service but 
not sufficient medical evidence for VA to render a decision.  
See 38 U.S.C.A. § 5103A(d).  The claims folder in the present 
case contains an August 2004 opinion in which a VA nurse 
practioner noted that she had reviewed the veteran's claims 
folder.  Based on this review, the nurse practioner concluded 
that a diagnosis of degenerative disc disease was 
appropriate.  In addition, the nurse practioner expressed her 
opinion that this diagnosed low back disability "was 
probably related to . . . [the veteran's] employment" and 
that "[i]t is not likely that . . . [the veteran's] back 
pain . . . [is] related to his service-connected left knee 
pain."  Importantly, however, the nurse practioner did not 
provide any rationale or support for her opinion.  
Furthermore, she did not actually examine the veteran 
herself.  

The claims folder also contains records from a private 
orthopedic surgeon who has treated the veteran.  
Specifically, in documents dated in July and August 2003, 
this specialist expressed his opinion that the veteran's 
service-connected left knee disability has caused him to 
develop a persistent limp which, in turn, has caused, or 
contributed to, his low back pain.  Importantly, however, the 
doctor did not note that he had had the opportunity to review 
the veteran's entire claims folder.  

In light of these conflicting medical opinions as well as the 
deficiencies contained therein, the Board concludes that a 
remand of the reopened claim for service connection for a low 
back disability, asserted to be secondary to the 
service-connected residuals of a medial meniscectomy of the 
left knee, is necessary.  On remand, the veteran should be 
accorded a pertinent VA examination to determine the etiology 
of his current low back disability.  

In addition, 38 U.S.C.A. § 5103A requires the RO to assist 
the veteran in gathering records relevant to his claim.  In 
particular, section 5103A(c)(2) requires the RO to obtain 
"records of relevant medical treatment or examination of the 
claimant at Department health-care facilities or at the 
expense of the Department.  In the present case, an August 
2003 VA medical record indicates that the veteran was 
scheduled for a neurosurgery consult for his low back 
disability at a VA medical center.  A subsequent December 
2003 VA treatment record clearly states that the veteran 
"has been evaluated by BVAMC Neurosurgery for lower back 
pain . . . ."  Records from this medical treatment are not 
in the veteran's claims folder.  On remand, the AMC should 
obtain all medical records from the October 2003 neurosurgery 
consult.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should obtain records of low back 
treatment that the veteran has received 
from the VA Medical Center in Montgomery, 
Alabama since October 2003.  All such 
available records not previously obtained 
should be associated with the veteran's 
claims folder.  

2.	Thereafter, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine the 
nature, extent, and etiology of any low 
back disability found to be present.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests, 
including X-rays, should be conducted.  

All pertinent low back pathology found on 
examination, should be noted in the report 
of the evaluation.  The examiner should 
express an opinion as to whether there is a 
50 percent probability or greater that any 
diagnosed low back disability shown on 
examination was caused or aggravated by the 
veteran's service-connected residuals of a 
left knee medial meniscectomy.  A complete 
rationale should be provided for all 
opinions expressed.  

3.	The AMC should then re-adjudicate the issue 
of entitlement to service connection for a 
low back disability, asserted to be 
secondary to the service-connected 
residuals of a left knee medial 
meniscectomy.  If the decision remains in 
any way adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of the 
evidence of record.  An appropriate period 
of time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


